DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 9, 11, 13-14, 17 are objected to because of the following informalities:  
The claims 6, 9, 11, 13-14, 17 recites “the system is configured to determine” however the claim recitations should be amended to “the controller is configured to determine” in order to improve the form of the claims since the controller is performing the function.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an after-treatment heating element” in claim 1, ”an engine heating element” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7, 9, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claims 3-4, 7, 9, 11 and 18
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
		For example:

	In Claim 9, line 3, recites “above the or a lower load threshold” however it is not clear what “the” is referring back to. For the purposes of treating the claim under prior art, the language is interpreted as reciting “above or equal to a lower load threshold”.
The following errors explicitly found in Claims 3-4, 7, 9, 11 and 18 are given way of examples only and not inclusive of all errors. Applicant should carefully review and amend all the claims to insure all errors are corrected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-5, 7-8, 11, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2010/0276223 A1 to Gonze (Gonze).

In Reference to Claim 1
An engine system for an off-highway vehicle, comprising:
a diesel engine (24) configured to drive a driveline (18) of the vehicle; 
an after-treatment arrangement (20) configured to reduce emissions from the engine system; 
an after-treatment heating element (heater of #50) configured to raise an operating temperature of the after-treatment arrangement (20); 
an electric energy storage device (38); and 
a controller (22) configured to direct energy from the electric energy storage device (38) to the after-treatment heating element (heater of #50) in order to raise the operating temperature of the after-treatment arrangement (20) (see at least Gonze Figs. 1-3 and paragraphs 14-20).

In Reference to Claim 3
An engine system according to claim 1 (see rejection to claim 1 above), wherein the system is configured to heat the after-treatment arrangement (50) and/or the engine prior to the controller (22) directing the diesel engine (24) to drive the driveline (18); optionally wherein, after the controller (22) directs the 

In Reference to Claim 4
An engine system according to any preceding claim 1 (see rejection to claim 1 above), wherein the system further comprises a motor generator (36) configured to drive the driveline (18) of the vehicle, such that the engine system (12) is configured to drive the driveline (18) of the vehicle via the motor generator (36) in an electric mode, via the diesel engine (12) in an engine mode, or a combination of both modes; optionally wherein, prior to and/or during heating of the after-treatment arrangement and/or the engine, the controller (22) directs energy from the electric energy storage device (38) to the motor generator (36) to drive the driveline in the electric mode (see at least Gonze Figs. 1-3 and paragraphs 14-20).

In Reference to Claim 5
An engine system according to claim 4 (see rejection to claim 4 above), wherein upon receipt of an input corresponding to a request to start the vehicle, 

In Reference to Claim 7
An engine system according to claim 4 (see rejection to claim 4 above), wherein the controller (22) is configured to direct the system to switch from the electric mode (first operating mode) to the engine mode (second or third operating mode), wherein switching from the electric mode (first operating mode) to the engine mode (second or third operating mode) comprises:
a. pre-heating the after-treatment arrangement (50) and/or the engine, and 
b. following pre-heating, the controller is configured to cause the engine to drive the driveline in the engine mode (step 126 or 132); 
optionally wherein the pre-heating the after-treatment arrangement and/or the engine comprises the controller (22) directing energy from the electric energy storage device (38) to the after- treatment heating element (50) and/or the engine heating element for a respective pre-determined time period (step 118) (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).

In Reference to Claim 8
An engine system according to claim 7 (see rejection to claim 7 above), wherein the pre-heating the after-treatment arrangement (50) and/or the engine comprises the controller (22) directing energy from the electric energy storage 

In Reference to Claim 11
An engine system according to claim 4 (see rejection to claim 4 above), wherein the system is configured to determine an operating temperature of the after-treatment system (20) and, when the system is operating in the engine mode (second or third mode), when the operating temperature is determined to be decreasing and/or when the operating temperature determined to have reached a pre-determined minimum temperature (lower than LIMIT PSCR temperature in step 124), the controller (22) is configured to direct the engine to also provide mechanical energy to the motor generator (36), for conversion to electrical energy and storage in the electric energy storage device (38) (Gonze teaches that the engine mode (which is normal combustion mode in step 132 which can be second or third mode which also charges the battery (38) and operates the vehicle); optionally wherein, when the system is operating in the engine mode, when the operating temperature is determined to be decreasing and/or when the operating temperature determined to have reached a pre-determined minimum temperature, and when the amount of charge in the electric energy storage device is determined to be above a second predetermined 

In Reference to Claim 16
An engine system according to claim 1 (see rejection to claim 1 above), wherein the controller (22) is configured to direct energy to the after-treatment heating element (50) and/or to the engine heating element upon receipt of an input corresponding to a request to start the vehicle (step 118) (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).

In Reference to Claim 17
An engine system according to claim 1 (see rejection to claim 1 above), wherein the system is configured to determine an operating temperature of the after-treatment arrangement (20) and/or an engine temperature of the diesel engine, and wherein, when the determined operating temperature of the after-treatment system (20) and/or the determined engine temperature meet a respective predetermined threshold, the controller (22) directs the diesel engine to drive the driveline (steps 124 and 126) (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).

In Reference to Claim 18
An engine system according to claim 1 (see rejection to claim 1 above), wherein the after-treatment arrangement (20) comprises a Diesel Particular Filter 

In Reference to Claim 20
An off-highway vehicle comprising the engine system of claim 1 (see rejection to claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Pub No. US 2019/0308490 A1 to Obuchi (Obuchi).

In Reference to Claim 2
		Gonze teaches (except for the bolded and italic recitations below):
An engine system according to claim 1 (see rejection to claim 1 above), wherein the system further comprises an engine heating element configured to heat the diesel engine (12), and wherein the controller (22) is configured to direct energy from the electric energy storage device (38) to the engine heating element in order to raise the temperature of the diesel engine (12) (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).
Gonze teaches to heat the EHSCR (50) before the start of the vehicle however, Gonze does not teach (bolded and italic recitations above) an engine heating element configured to heat the diesel engine and the controller (22) is configured to direct energy from the electric energy storage device (38) to the engine heating element in order to raise the temperature of the diesel engine (12). However, it is known in the art before fore the effective filing date of the claimed invention to have an engine heating element configured to heat the diesel engine and configured the controller to operate the engine heating element to raise the temperature of the engine. For example, Obuchi teaches to have an engine heating element (24) configured to heat the diesel engine (1) and configured the controller (10) to operate the engine heating element (1C and 1B) to raise the temperature of the engine (1). Obuchi further teaches that performing such steps provides improve emission of harmful substances from the vehicle during the startup of the internal combustion engine (see at least Obuchi Figs. 1-

In Reference to Claim 19
Gonze teaches (except for the bolded and italic recitations below):
An engine system according to claim 1 (see rejection to claim 1 above), wherein heating the engine comprises heating a coolant and/or an oil and/or air inducted into the engine (12) (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).
Gonze does not teach (bolded and italic recitations above) to heat the engine via heating a coolant. However, it is known in the art before the effective filing date of the claimed invention to heat the engine via heating a coolant. For example, Obuchi teaches to heat the engine (1) via heating a coolant (1C). Obuchi further teaches that performing such function provides reduction of electrical energy needed to electrically heat the internal combustion engine (see at least Obuchi Figs. 1-5 and paragraphs 9-12, 57-64). Therefore it would have been obvious to modify the system of Gonze with the heating system (1b, 1c) of Obuchi in order to reduce the electrical energy needed to electrically heat the internal combustion engine.

Claims 6, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Pub No. US 2019/0276004 A1 to Takasu et. al. (Takasu).

In Reference to Claim 6
Gonze teaches (except for the bolded and italic recitations below):
An engine system according to claim 4 (see rejection to claim 4 above), wherein the system is configured to determine a load demand on the system, and wherein, when the system is running in electric mode (first mode), if the demand is determined to be below a lower load threshold, then the controller (22) directs the system to continue to drive the driveline in the electric mode (first mode) (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).
Gonze teaches that the system can operate in electric mode, engine and electric mode and engine only mode. However Gonze does not teach (bolded and italic recitations above) as to determine a load demand and when the system is running in electric mode, if the demand is determined to be below a lower load threshold, then the controller directs the system to continue to drive the driveline in the electric mode. However, it is known in the art before the effective filing date of the claimed invention to determine the load of the system (engine torque) and continue to drive the driveline in the electric mode if the demand is determined to be below a lower load threshold. For example, Takasu teaches to determine the load of the system (engine torque) and continue to drive the driveline in the electric mode if the demand is determined to be below a lower load threshold 

In Reference to Claim 9
Gonze teaches (except for the bolded and italic recitations below):
An engine system according to claim 7 (see rejection to claim 7 above), wherein the system is configured to determine a load demand on the system, and wherein, when the system is running in electric mode, if the demand is above the or a lower load threshold, the controller (22) directs the system to switch from the electric mode to the engine mode (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).
Gonze teaches that the system can operate in electric mode, engine and electric mode and engine only mode. However Gonze does not teach (bolded and italic recitations above) as to determine a load demand and when the system is running in electric mode, if the demand is above the or a lower load threshold, the controller directs the system to switch from the electric mode to the engine 

In Reference to Claim 13
Gonze teaches (except for the bolded and italic recitations below):
An engine system according to claim 4 (see rejection to claim 4 above), wherein the system is configured to determine a load demand on the system, and wherein if the demand is above an upper load threshold, the controller (22) directs the system to run in both the electric mode and the engine mode (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Pub No. US 2016/0311304 A1 to Niwa (Niwa).

In Reference to Claim 10

An engine system according to claim 7 (see rejection to claim 7 above), wherein, when the system is running in electric mode, if the amount of charge in the electric energy storage device (38) is below a first predetermined amount, the controller (22) directs the system to switch from the electric mode to the engine mode (second or third mode) (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).
Gonze teaches that the system can operate in electric mode and engine mode which can recharge the electric energy storage device (38). However, Gonze is silent (bolded and italic recitations above) as to when to recharge the electric energy storage device (38) such as if the amount of charge in the electric energy storage device (38) is below a first predetermined amount. For example, Niwa teaches if the amount of charge in the electric energy storage device (110) is below a first predetermined amount (S1), switch from the electric mode to the engine mode to recharge the electric energy storage device (110) (steps s100-S130). Niwa further teaches that performing such function prevents overcharging and over-discharging of the electric power storage device (110) (see at least Niwa Figs. 1-2 and paragraphs 14, 34-35, 72-79). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gonze with the function of if the amount of charge in the electric energy storage device is below a first predetermined amount, switch from the electric mode to the engine mode to .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Pub No. US 2009/0183496 A1 to Arakawa et. al. (Arakawa).

In Reference to Claim 12
Gonze teaches (except for the bolded and italic recitations below):
An engine system according to claim 11 (see rejection to claim 11 above), wherein, the operating temperature of the after-treatment arrangement (20) is determined based on a temperature of the exhaust gases from the diesel engine (12) (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).
Gonze teaches to have temperature sensors within the after-treatment arrangement (20). However is silent (bolded and italic recitations above) as to determine the temperature of the after-treatment arrangement based on a temperature of the exhaust gases. However, it is known in the art before the effective filing date of the claimed invention to measure the temperature of the after-treatment arrangement via placing the temperature sensor on the after-treatment arrangement or upstream of the after-treatment arrangement (which is the temperature of the exhaust gases from the engine). For example, Arakawa teaches that the temperature of the after-treatment arrangement (32) can be determined from the sensor (33) that can be place upstream or at the after-treatment arrangement (32) and that both are obvious embodiments (see at least .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Pub No. US 2017/0234285 A1 to Huh et. al. (Huh).

In Reference to Claim 14
Gonze teaches (except for the bolded and italic recitations below):
An engine system according to claim 4 (see rejection to claim 4 above), wherein the system is configured to determine an amount of charge in the electric energy storage device (38), and wherein when the system is running in the engine mode (second or third mode) and upon receipt of an input corresponding to a request to stop the vehicle:
a. if the amount of charge is above a third predetermined amount, the controller directs the engine to switch off; and 
b. if the amount of charge is below a third predetermined amount, the controller directs the engine to keep running to provide mechanical energy to the motor generator, for conversion to electrical energy and storage in the 
Gonze teaches to recharge the electric energy storage device (38) however is silent (bolded and italic recitations above) as to if the vehicle is stopped determine an amount of charge in the electric energy storage device and if the amount of charge is above a third predetermined amount, the controller directs the engine to switch off; and if the amount of charge is below a third predetermined amount, the controller directs the engine to keep running to provide mechanical energy to recharge the electric energy storage device. However, it is known in the art before the effective filing date of the claimed invention if the vehicle is stopped determine an amount of charge in the electric energy storage device and if the amount of charge is above a third predetermined amount, the controller directs the engine to switch off; and if the amount of charge is below a third predetermined amount, the controller directs the engine to keep running to provide mechanical energy to recharge the electric energy storage device. For example, Huh teaches if the vehicle is stopped determine an amount of charge in the electric energy storage device and if the amount of charge is above a third predetermined amount, the controller directs the engine to switch off; and if the amount of charge is below a third predetermined amount, the controller directs the engine to keep running to provide mechanical energy to recharge the electric energy storage device. Hu teaches that performing such function provides enough charge to start the engine in the nest starting operation (see at least Huh Fig.1 and paragraph 35). .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Pub No. US 2020/0263591 A1 to Matsumura (Matsumura).

In Reference to Claim 15
Gonze teaches (except for the bolded and italic recitations below):
An engine system according to claim 4 (see rejection to claim 4 above), wherein the motor generator (36) is configured to generate electrical energy from engine overrun and/or vehicle braking and transfer this to the electric energy storage device (38) (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).
Gonze is silent (bolded and italic recitations above) as to the motor generator is configured to generate electrical energy from engine overrun and/or vehicle braking and transfer this to the electric energy storage device. However, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2008/0275600 A1 to Rask et. al. (Rask) teaches heating the exhaust purification device before starting the engine. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        February 23, 2021